DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al. (US 2018/0034002) discloses a flexible display panel (Fig 1), comprising: a flexible substrate (10) comprising a display area (A1) and a non-display area (A4), the non-display area is provided with a bendable area (A3); a display element (20) arranged in the display area of the flexible substrate; a backside protection film (30) arranged on a side of the flexible substrate away from the display element; the backside protection film is provided with a groove (300); a length direction of the groove is parallel to a direction of a bending axis of the bendable area; an orthographical projection of the groove on the flexible substrate is in the bendable area (Fig 2). However Kim does not disclose a further flexible element arranged in the bendable area of the flexible substrate, nor would it be particularly obvious to include such an element as the device of Kim is already complete and by not disposing an element in the bending area said element is not exposed to the stress of the bending. Note that a flexible element in the bending area would be something that is mainly disposed in the bending area, not the substrate or protective layers themselves which extend in all the areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P SHOOK/Primary Examiner, Art Unit 2896